

116 S2086 IS: National Opportunity for Lead Exposure Accountability and Deterrence Act of 2019
U.S. Senate
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2086IN THE SENATE OF THE UNITED STATESJuly 11, 2019Ms. Duckworth (for herself and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Safe Drinking Water Act to improve transparency under the national primary drinking
			 water regulations for lead and copper, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Opportunity for Lead Exposure Accountability and Deterrence Act of 2019. 2.National primary drinking water regulations for lead and copperThe Safe Drinking Water Act is amended by inserting after section 1417 of such Act (42 U.S.C. 300g–6) the following:
			
				1417A.National primary drinking water regulations for lead and copper
					(a)Lead and copper rule
 (1)In generalThe national primary drinking water regulations for lead and copper (in this section referred to as the lead and copper rule) shall include each of the requirements described in this section.
 (2)RevisionThe Administrator shall revise the lead and copper in accordance with this section— (A)not later than 9 months after the date of enactment of the National Opportunity for Lead Exposure Accountability and Deterrence Act of 2019; and
 (B)thereafter, in accordance with section 1412(b). (b)Sampling (1)ApplicabilityThis subsection applies with respect to sampling by a public water system of lead or copper in drinking water, irrespective of whether such sampling—
 (A)is required by the lead and copper rule; or (B)is voluntary sampling initiated by customers of the public water system.
 (2)ReportingSubject to paragraph (3), a public water system shall report the results of sampling to the Administrator or the State exercising primary enforcement responsibility, as applicable, and shall include in such reporting—
 (A)the number of residential and nonresidential facilities at which the sampling was conducted; (B)subject to paragraph (4), the address of such residential and nonresidential facilities;
 (C)previous samples taken at such residential and nonresidential facilities and the results of those samples;
 (D)where such information exists, the material composition of the service lines at such residential and nonresidential facilities;
 (E)the dates on which the respective sampling occurred; (F)the highest and median lead and copper levels detected;
 (G)the 90th percentile lead and copper levels (as such percentile is calculated under section 141.80 of title 40, Code of Federal Regulations, and any successor regulations) detected;
 (H)the number and value of all samples above the lead or copper action levels; (I)the disinfectants and corrosion inhibitors being used and the target doses at the water treatment plant;
 (J)any changes since the previous report under this section in the type, method, or quantity of treatments being used in the water sampled;
 (K)the history of violations, and fines received, by the system; (L)the number of samples invalidated and the reason for their invalidation; and
 (M)if sampling is conducted at residential facilities other than those with lead service lines, an explanation of why such sampling was conducted.
 (3)Public availability of reportsA public water system shall make publicly available any report that is required by this section or by the lead and copper rule.
 (4)PrivacyA public water system shall give the owner of each residential and nonresidential facility at which sampling data is collected the option to be identified only by block number and street name.
 (5)Sampling protocol; instructionsThe Administrator shall— (A)develop a protocol for sampling for compliance with the lead and copper rule;
 (B)in such protocol— (i)prohibit the use of techniques that minimize the detection of lead or copper in drinking water;
 (ii)require sampling under this section to occur not less than once per year; (iii)include criteria for site selection that prioritize testing at high-risk buildings;
 (iv)require sampling at all drinking water taps in all schools served by the public water system; and (v)require the sampling methodology to be scientifically based; and
 (C)develop instructions for compliance with such protocol for dissemination to public water systems and customers thereof.
							(c)Action level exceeded
 (1)InvestigationsThe Administrator (or the State exercising primary enforcement responsibility) shall require on-site investigations on where the source of lead is for all individual samples with a lead or copper concentration above the action level—
 (A)to be completed by the public water system or local health department within 10 business days of the sample result; and
 (B)to include additional samples at additional locations to identify the potential scope of elevated lead or copper levels.
 (2)NotificationWhenever a public water system detects a lead or copper concentration level above the action level, the system shall—
 (A)within 2 calendar days of detecting such an exceedance that is specific to one or more facilities, notify the persons at such facilities; and
 (B)within 10 calendar days of completion of sampling for a monitoring period applicable under section 141.86 of title 40, Code of Federal Regulations (or any successor regulation), make a report on any exceedance detected pursuant to such sampling publicly available.
 (d)Public educationThe lead and copper rule shall require testing results— (1)to be in a standardized format;
 (2)to be posted on the website of the Administrator, the State exercising primary enforcement responsibility, and the public water system; and
 (3)to include— (A)the provisions of consumer confidence reports under section 1414(c)(4) relating to lead and copper;
 (B)reports under subsection (b)(2) on the results of sampling; (C)lead service line replacement materials and financial assistance forms; and
 (D)how a consumer can request a water test. (e)Service line inventoryA public water system shall—
 (1)develop, maintain, and beginning not later than 3 years after the date of enactment of the National Opportunity for Lead Exposure Accountability and Deterrence Act of 2019 make publicly accessible an inventory of the material composition of the service lines at all residential and nonresidential facilities, including—
 (A)online maps showing the locations of lead service lines; and (B)where information is available, a history of services performed on such lines, including partial line replacement;
 (2)give the owners of such residential and nonresidential facilities the option to be identified only by block number and street name; and
 (3)in developing such inventory, take measures to minimize any disturbance to service lines that might release contaminants.
 (f)Service line ownershipA public water system shall collect, maintain, and beginning not later than 3 years after the date of enactment of the National Opportunity for Lead Exposure Accountability and Deterrence Act of 2019 make publicly accessible all legal documents establishing the ownership of service lines at residential and nonresidential facilities.
					(g)Service line replacement
 (1)In generalWhenever a public water system replaces a lead service line, the lead and copper rule shall— (A)require the system to replace the line from the transmission line to where the line enters the facility; and
 (B)prohibit partial replacement. (2)PrioritizationThe lead and copper rule shall require any public water system engaged in replacing lead service lines to prioritize such replacement at high-risk buildings.
 (h)DefinitionsIn this section: (1)The term high-risk buildings means—
 (A)residential and nonresidential facilities with lead service lines— (i)that have galvanized pipes;
 (ii)that have low water use; or (iii)whose lead service lines are among the longest served by the public water system; and
 (B)residential facilities at which one or more pregnant women or children reside. (2)The term lead service line means a service line that is not lead free (within the meaning of section 1417).
 (3)The term publicly available means that a report is— (A)written in plain language that is culturally and linguistically appropriate; and
 (B)(i)published on a publicly accessible website of the public water system; or (ii)if the system does not maintain a publicly accessible website, distributed by carrier route to the persons served by the system..
 3.To lower the action level for lead in drinking waterSection 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is amended by adding at the end the following new paragraph:
			
 (16)Lead in drinking waterThe Administrator shall revise the national primary drinking water regulation for lead to ensure that—
 (A)not later than December 31, 2022, the action level for lead in drinking water is not more than 10 parts per billion; and
 (B)not later than December 31, 2028, the action level for lead in drinking water is not more than 5 parts per billion..